tcmemo_2012_139 united_states tax_court gabriel s garcia and maria garcia petitioners v commissioner of internal revenue respondent docket no filed date gabriel s garcia and maria garcia pro sese jeffrey d heiderscheit for respondent memorandum findings_of_fact and opinion cohen judge respondent determined deficiencies of dollar_figure and dollar_figure and sec_6662 penalties of dollar_figure and dollar_figure in relation to petitioners’ federal income taxes for and respectively after concessions the issue for decision is whether petitioner gabriel s garcia petitioner is entitled to deduct contract labor expenses in amounts not previously allowed by respondent all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference petitioners resided in texas at the time their petition was filed during and petitioner operated a business that provided services to s k plumbing of fort worth inc during petitioner also operated a second business that provided services to jtc enterprises llc in relation to both businesses petitioner paid various workers wages or contract labor expenses some of the payments were made by check and some of the payments were in cash petitioner did not maintain complete books_and_records of the wages or contract labor payments he made during or some but not all of the payments were reported to the internal_revenue_service and to the workers as wages and some were reported as nonemployee compensation some but not all of the workers reported the income received from petitioner on their tax returns some of the workers provided to petitioner incorrect or illegible social_security numbers for petitioners reported on their tax_return dollar_figure as wage and contract labor expenses petitioner can substantiate wage and contract labor expenses of only dollar_figure respondent has conceded that petitioner is entitled to deduct dollar_figure for for petitioners reported on their tax_return dollar_figure as wage and contract labor expenses petitioner can substantiate wage and contract labor expenses of only dollar_figure respondent has conceded that petitioner is entitled to deduct dollar_figure for petitioners’ tax returns for and were prepared by petitioner’s brother richard garcia richard garcia is not an accountant or an enrolled return preparer petitioners’ tax returns for and claimed erroneous overstated or unsubstantiated deductions other than for wages or contract labor petitioners have conceded that they are liable for an accuracy-related_penalty under sec_6662 opinion before trial petitioner presented to respondent’s representatives all of the documentation that he had to establish the_amount_of_wages or contract labor expenses that he paid during and the documentation included bank records forms 1099-misc miscellaneous income and affidavits from some of the workers respondent accepted the documentation and made the concessions set forth in our findings unless the affidavits contained erroneous or illegible social_security numbers petitioner testified that he paid all of the workers whose compensation remains in dispute after respondent’s concessions petitioner’s testimony was not corroborated by any witnesses he could not explain how he derived the amounts deducted on his tax returns in the absence of records and his brother who prepared the returns did not testify petitioner did not have any time records or other evidence from which we could estimate the amounts that he paid without substantiating documents he did not identify any sources for cash payments to workers we recognize that this is a case where an allowance based on an estimate could be made bearing heavily against the taxpayer who has failed to maintain records if the existence of the disputed expenses were apparent see 39_f2d_540 2d cir we can estimate the amount of deductible expenses however only when the taxpayer provides evidence sufficient to establish a rational basis upon which the estimate can be made 85_tc_731 see becerra v commissioner tcmemo_1984_134 in the absence of such evidence and the concession of other erroneous deductions claimed on the tax returns we are unable to accept petitioner’s unsupported assertion of payment only the amounts conceded by respondent will be allowed as deductions for payments to workers during and to reflect concessions by the parties decision will be entered under rule
